Citation Nr: 0701779	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  98-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis as a residual of pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied service connection for 
pulmonary fibrosis by history with the high likelihood of 
tuberculosis.

The claim was previously before the Board in May 2000, 
September 2004, and March 2006.  The matter was remanded for 
further development and adjudication.  That having been 
completed, the claim is now ready for appellate disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence shows that there are no 
current residuals of pulmonary tuberculosis related to 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disorder, to include pulmonary fibrosis as a 
residual of pulmonary tuberculosis, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) was enacted and 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the claim was denied prior to the enactment of 
the VCAA.  However, in a letter dated in June 2003, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
Pursuant to the September 2004 Board remand, additional VCAA 
letters were sent to the veteran in October 2004 and March 
2006.  The veteran was further informed to submit any 
evidence in his possession that pertained to the claim.  An 
additional letter was sent to the veteran in March 2006 which 
met the notice requirements of Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes veteran's 
service medical records; VA outpatient treatment records; 
reports of VA examination; and post-service private medical 
records. 

The Board notes that attempts to obtain private medical 
records from Caritas Good Samaritan Medical Center resulted 
in a negative response.  The correspondence indicated that 
there were no medical records found on the veteran.  The RO 
attempted to obtain records from Dr. O at Boston Medical 
Center in June 2001 and July 2002; however, the request was 
returned as "attempted not known" in August 2002.  The RO 
notified the veteran that they had not received a response 
from Dr. O in July 2002 and he was asked to provide the 
requested evidence.  The veteran did not respond.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).  Searches were also made for service 
medical records of the veteran at Camp Casey, but no records 
were located.  Any further attempts to obtain these records 
would also be futile.   38 C.F.R. § 3.159(c)(2).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; and post-service private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and tuberculosis becomes 
manifest to a degree of 10 percent within three years from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for a respiratory disorder.  Specifically, he 
contends that he developed tuberculosis during his service in 
Korea from November 1964 to November 1965 and currently has 
residuals thereof, to include pulmonary fibrosis.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for a respiratory 
disorder is not warranted.  

In this matter, as the veteran's representative concedes in 
their December 2006 Post-Remand Brief, the veteran's service 
medical records are devoid of any mention of relevant 
treatment, symptoms or complaints of tuberculosis.  The July 
1963 report of medical examination for entrance contained a 
negative chest x-ray.  Chest x-rays taken in December 1965 
showed no evidence of any pathologic changes in the lung 
fields.  In January 1966, while the veteran was diagnosed 
with acute pharyngitis due to streptococci, there was no 
indication that he had tuberculosis.  In July 1966, the 
veteran certified that there was no change in his physical 
condition since April 1966.  On his August 1966 report of 
medical history, the veteran specifically denied complaints 
referable to tuberculosis, asthma, shortness of breath, pain 
or pressure in the chest, or chronic cough.  He also denied 
having any illness other than those noted already on that 
report, and no mention was made of an extended hospital stay.  

The first post-service indication of tuberculosis or any 
residuals thereof are contained on VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
received in January 1998, some 32 years after the veteran's 
discharge from service.  The veteran's physician, Dr. HF, 
indicated that the veteran had an abnormal chest x-ray with 
hilar adenopathy and positive purified protein derivative of 
tuberculin.  Dr. HF further indicated the veteran was 
diagnosed with previous tuberculosis with residual 
granulomas; however, there was no evidence of active disease.  
Dr. HF noted the veteran was on INH/B6 for one year of 
treatment for inactive tuberculosis.  There was no indication 
that the previous tuberculosis was incurred in service or 
within the three years following the veteran's separation 
from said service. 

A March 1998 report of VA examination noted the veteran 
underwent a left thoracotomy in June 1997 at Good Samaritan 
Hospital, which yielded uncertain results.  A skin test at 
that time was found to be strongly positive for tuberculosis.  
The examiner indicated that apparently the results of the 
biopsy showed only calcified fibrosis, which was presumed to 
be old tuberculosis and the veteran was put on one year of 
INH therapy.  The veteran denied any current pulmonary 
symptoms.  He indicated that he smoked up to two packs of 
cigarettes a day from age 16 until two years prior to the 
examination when he quit.  

Physical examination revealed no wheezes, rales or rhonchi 
over the lung fields.  The veteran was diagnosed with 
pulmonary fibrosis by history with the high likelihood of old 
tuberculosis.  The examiner indicated in the absence of any 
service records and with the history of a hospitalization in 
Korea that it must be assumed until proven otherwise that the 
present tuberculosis was related to the veteran's illness in 
Korea.  

The veteran was afforded an additional VA examination in May 
2001.  Physical examination showed the veteran's lung fields 
were clear.  No wheezes, rales, or rhonchi were heard.  The 
examiner indicated that the veteran gave a history of lung 
infection in the service in Korea and repeat lung infection 
in 1997 resulting in an open lung biopsy and then treatment 
for tuberculosis.  The examiner noted the specific records 
were not available and at the current time the veteran had no 
active pulmonary symptoms.  The examiner concluded the 
veteran exercised normally, did not have any cough, and 
denied any chest pain. 

A May 2001 statement from Dr. HF again indicated the veteran 
had exposure to tuberculosis as evidence by a calcified 
granuloma on his lungs; however, there was no opinion as to 
where or when the veteran was exposed to tuberculosis.  
Specifically, there was no indication that tuberculin 
exposure was incurred in service. 

A pulmonary compensation evaluation was performed by VA in 
March 2005.  The examiner noted the veteran did not have any 
pulmonary symptoms of significance since May 2001.  The 
veteran's only complaint was a slight cough precipitated 
mainly by stress.  Physical examination showed the veteran's 
pharyngeal membranes and structures were normal.  Chest 
configuration was normal.  The lung fields revealed a few 
bibasilar coarse rales.  The impression was a history of lung 
infection in the service in Korea with a recurrent 
abnormality of his lung requiring an open lung biopsy 
followed by treatment for tuberculosis.  An addendum to the 
report showed that chest x-ray was normal without any 
evidence of active lung disease. 

Pulmonary function test conducted in April 2006 found no 
evidence of airway disease.  There was a possibility of mild 
restriction.

In August 2006 the examiner reviewed the claims file and 
noted that the veteran had a history of some kind of lung 
abnormality detected in 1997, and was put on a course of INH 
therapy presumably because of a positive tuberculin test.  He 
stated that no other information is available, there are no 
hospital records present in the folder, and review of his 
service records indicates there are no recorded visits for 
any pulmonary complaints.

In the instant case, the veteran reported to a VA examiner 
that he was hospitalized for 2 to3 weeks while serving in 
Korea from November 1964 to November 1965.  As noted above, 
there is no evidence of such hospitalization in his service 
medical records, and a chest x-ray taken in December 1965 was 
negative for any abnormality.  The veteran denied any 
tuberculosis or respiratory complaints on his separation 
report of medical history, and no mention of any in-service 
hospitalization was made.  In his outpatient treatment 
records, the veteran reported being hospitalized in service 
for a pulmonary condition for one week.  

The March 1998 VA examiner indicated in the absence of any 
service records and with the history of a hospitalization in 
Korea that it must be assumed until proven otherwise that the 
present tuberculosis was related to the veteran's illness in 
Korea.  However, the Board is not required to accept doctor's 
opinions that are based upon the appellant's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  As the examiner noted in August 2006, the service 
medical records reveal no recorded visits for a pulmonary 
condition of any kind.  Because the medical opinions 
suggesting a relationship to service were based on the 
veteran's reported history that is not supported by the 
contemporaneous records, that evidence has little probative 
value.  Id.; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

Conversely, the Board finds the negative chest x-ray in 
service taken after the veteran reports he was hospitalized 
in Korea for a pulmonary condition and the denial of 
respiratory complaints or history on his separation report of 
medical history as highly probative of a finding that the 
veteran did not suffer from a chronic lung disorder in 
service.  

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Here, there are no records of 
any hospitalization in service other than for pharyngitis, 
and no indication after the claimed hospitalization in Korea 
that the veteran had any residual respiratory problems, or 
had ever been treated for such during service.  Thus, to 
assume that a positive tuberculin test in 1997, almost 30 
years after service, was related to unidentified and 
undocumented illness in service can be nothing more than mere 
speculation.

While the veteran contends that residuals of pulmonary 
tuberculosis have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffered from 
a lung disorder in service or tuberculosis within three years 
following his discharge from service.  As the preponderance 
of the evidence is against the claim, the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis as a residual of pulmonary 
tuberculosis, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


